Citation Nr: 9921826	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a compensable rating for history of 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

The issues on appeal arise from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, in which the RO 
granted service connection for history of duodenal ulcer and 
assigned a noncompensable rating effective June 1996, and 
also denied service connection for depression.  

The Board of Veterans' Appeals (Board) notes that by the 
August 1996 rating decision, the RO also denied service 
connection for right eye aphakia, and the veteran 
subsequently perfected his appeal on this issue.  However, in 
September 1997, the veteran withdrew this claim in writing, 
and this issue was not certified as being on appeal.  
Therefore, the issue of service connection for right aphakia 
will not be discussed further.  

REMAND

The veteran essentially claims that he is entitled to service 
connection for a psychiatric disability, and also claims that 
the symptoms of his duodenal ulcer are worse than is 
reflected by the noncompensable rating assigned by the RO.

As an initial matter, the Board notes that the veteran's 
service medical records are unavailable, the National 
Personnel Records Center (NPRC) having reported in July 1996 
that his medical records were not on file and were likely 
destroyed in a fire at that facility.  The NPRC did provide 
copies of records pertaining to the veteran from the Surgeon 
General Office.  Nevertheless, in cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant's, there is a "heightened duty" to assist the 
claimant in the development of the case.  38 U.S.C.A. § 
5107(a) (West 1991).  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further held that 
the "duty to assist" the appellant includes advising him or 
her that, even though service records were not available, 
alternate proof to support the claim will be considered.  
Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  While in a June 1996 
letter, the RO asked the veteran whether he had any service 
medical records in his possession (the veteran subsequently 
indicated that he did not), the RO has not advised the 
veteran regarding the alternative evidence which may be 
submitted instead.  Therefore, the RO should contact the 
veteran and advise him that he may provide such alternative 
evidence in light of his missing records.

The Board further notes that although the veteran was 
assigned a noncompensable rating for a history of duodenal 
ulcer by an August 1996 rating decision, he has not yet been 
scheduled for an examination for VA purposes to evaluate this 
condition.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim for a compensable 
rating.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The development of facts includes a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one. Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the RO should schedule the veteran for 
a VA examination and ensure that the veteran's claims folder 
is available to the examiner for review prior to the 
examination.

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim for a 
compensable rating also includes the procurement of medical 
records to which the veteran has made reference to.  Littke 
v. Derwinski 1 Vet. App. 90 (1990).  The most recent 
treatment records concerning the veteran were associated with 
the claims file in July 1997.  To ensure that the veteran's 
claim will receive a fully informed evaluation, clinical data 
relating to the veteran obtained since July 1997 should also 
be acquired and reviewed.

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for a psychiatric disability, including 
statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" certificates 
or affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which and private 
physicians from whom he may have received 
treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.  The 
RO should assist the veteran in this 
respect, and should pursue all logical 
follow-up development in this regard.  
This should include requesting records 
from Crawley Memorial Hospital in Boiling 
Springs, NC pertaining to treatment for 
depression in the early 1960's.

2.  The RO should also request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for his duodenal ulcer disability 
since July 1997.  After securing the 
necessary releases, the RO should obtain 
these records, including all such records 
from the Asheville and Salisbury VAMCs.

3.  The RO should schedule the veteran 
for a special VA examination of his 
digestive system.  The veteran and his 
representative should be notified of the 
date, time and place of the examination.  

4.  Following completion of the above 
actions, the veteran should be afforded a 
special VA examination of his digestive 
system to determine the severity of his 
duodenal ulcer.  The claims folder, 
including this Remand, must be made 
available to the examiner for review 
before the examination to ensure that he 
or she is familiar with the veteran's 
symptoms and pertinent treatment history.  
All indicated tests and studies should be 
performed.  The examiner should address 
the following:

a.  All symptoms attributable to the 
veteran's ulcer should be reported, 
and in particular, the examiner 
should note the severity (mild, 
moderate, moderately severe, or 
severe) and frequency of these 
symptoms.  

b.  It should also be specifically 
noted whether the veteran's ulcer is 
productive of vomiting, hematemesis 
or melena, anemia and/or weight 
loss.  (If so, the severity and 
frequency of these symptoms should 
also be detailed).  

5.  Upon completion of the above, the RO 
should then review the evidence and enter 
its determinations concerning entitlement 
to service connection for a psychiatric 
disability and for a compensable rating 
for history of duodenal ulcer.  The 
provisions of Allen v. Brown, 7 
Vet.App. 439 (1995) should be considered 
in relation to the veteran's claim for 
service connection.  In relation to the 
veteran's claim for a compensable rating 
for history of duodenal ulcer, 
consideration should also be given to the 
recent case of Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  
Therein, the Court held that with regard 
to initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


